986 P.2d 666 (1999)
162 Or. App. 527
Daryl JOHNSON, Appellant,
v.
CIVIL SERVICE BOARD OF the CITY OF PORTLAND, Portland Parks and Recreation Bureau, and City of Portland, Respondents.
(9610008072; CA A98841)
Court of Appeals of Oregon.
Decided September 15, 1999.
Motion for clarification of disposition filed August 4, 1999.
Filed August 10, 1999.
Opinion filed July 7, 1999.
Susan D. Marmaduke, Portland, and James, Denecke, Urrutia & Marmaduke, P.C., for motion.
Liana Colombo, Deputy City Attorney, and Marianna Kanwit, contra.
Before De MUNIZ, Presiding Judge, and HASELTON and LINDER, Judges.
On appellant's motion for clarification of disposition filed August 4, 1999, and respondent's response filed August 10, 1999.
Opinion filed July 7, 1999, 161 Or.App. 489, 985 P.2d 854 (1999).
*667 HASELTON, J.
Appellant has moved to "clarify" our disposition because "[i]t seems the parties are unable to agree on what the Court of Appeals intended to happen next." We allow the motion. Our disposition "Reversed and remanded," Johnson v. Civil Service Board, 161 Or.App. 489, 506, 985 P.2d 854 (1999), is clarified and modified to read: "Reversed and remanded with instructions to issue writ reversing decision of Civil Service Board and determining petitioner's entitlement to ancillary relief, including reinstatement and restitution, pursuant to ORS 34.100."
Motion granted; disposition modified to read: "Reversed and remanded with instructions to issue writ reversing decision of Civil Service Board and determining petitioner's entitlement to ancillary relief, including reinstatement and restitution, pursuant to ORS 34.100."; otherwise adhered to.